McLaughlin (Alonzo G.), J.
Motion to dismiss granted. The Superintendent of Insurance has suspended the certificate or license of the petitioner to act as public adjuster of fire losses for a period of thirty days, pursuant to section 138-a, subdivision 10, of the Insurance Law. Petitioner seeks to review the action of the Superintendent by order of certiorari, under subdivision 12 of section 138-a. That subdivision, however, limits review by certiorari to the action of the Superintendent “ in granting or refusing to grant or renew a certificate of authority * * *, or in revoking or refusing to revoke such a certificate.” It does not include suspension. Originally the Superintendent had no power to suspend. Subdivision 10 was amended by chapter 288 of the Laws of 1932, in effect March 21, 1932, to include suspension. Subdivision 12 was likewise enacted at the same time. The Legislature apparently did not intend that the suspension of a certificate should be reviewed by certiorari.